Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: in line 11, “would overhanging” should be “would overhang”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14, and 16-20 are rejected under 35 U.S.C. 102(1)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent #3,460,694 to Simms (Simms) in view of U.S. Patent #10,059,273 to Mercurio (Mercurio), either alone or also in view of U.S. Patent #9,174,585 to Noonan (Noonan).
With Respect to Claim 1  
Simms discloses a roof rack comprising: a plurality of roof attachments (18) for attaching the roof rack to a roof of an automobile; at least two cross bars (16) that are arrangeable across the roof of the automobile, each cross bar comprising a plurality of members (22 and 52; 
	However, Mercurio discloses forming a similar boat top carrier including a mounting rack (noting cargo receptors 24a/b) mounted to at least two crossbars in a spaced relationship thereto (e.g. they attach via cross members 67/68, it is noted that these are similar/equivalent to cross bars/braces 81 of Simms; alternately see the Fig. 11 embodiment, 87 can be considered part of the cross bars and 101 serves to space the holders from them) in order to secure cargo to the rack structure.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Mercurio, to replace the integrally formed mounting rack structure of Simms with a separate mounting structure as taught by Mercurio (for clarity, the rack structure could be the same as Simms but merely modified to be a separate and detachable part, or could be the Mercurio rack or any other suitable art known rack structure), in order to allow for removal of the rack for repair/replacement/cleaning, as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04), or at most a mere substitution of one art known rack structure for another. For clarity, it is noted that as to the combination using the carriers 24a/b, the bracket attachment of them to the brace might interfere with the telescoping structure of the brace or the telescoping brace structure interfere with the bracket attachment of 24a/b, and it would be obvious as part of the combination to adjust the structure to accommodate this modification (e.g. attaching 24a/b entirely along 86, and/or making 86 longer so as to maintain a central attachment location for 24a/b) and/or as doing so constitutes at most a mere rearrangement of 
	Alternately, in the interests of advancing prosecution, although Examiner maintains that the claim language relating to the rack being “configured to receiver articles” is broad enough to encompass the structure of the combination, either as the reference to articles encompasses the ability to hold different kayaks at different times and/or is a functional limitation and the article carriers shown are capable of holding multiple articles such as a kayak and other articles packed in or otherwise attached to the kayak, in the interests of advancing prosecution, Mercurio also discloses that the kayak holders shown are only exemplary and other cargo receptacles/holders are contemplated, and Examiner takes official notice that mounting racks designed to hold multiple articles such as multiple articles of recreational equipment (e.g. a pair of skis, multiple surfboards) are known in the art, and so it would have been obvious to one of ordinary skill in the art to replace the boat/kayak holder/rack of the combination with a holder for multiple articles, in order to carry those articles and/or as a mere substitution of one art known carrying structure for another.  
Alternately, Noonan discloses a roof mounted carrier including structure for securing two kayaks to a pair of crossbar structures (see FIG. 18B), and so it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Noonan, to modify the mounting rack structure of the combination to secure two kayaks/articles, in order to increase the storage capacity of the rack.  
With Respect to Claim 2  

With Respect to Claim 3  
The roof rack of claim 1, wherein at least some of the plurality of members of the at least two cross bars are telescopically extendable (e.g. 52 or 52 and 102).  
With Respect to Claim 4  
The roof rack of claim 1, wherein the plurality of members of the at least two cross bars are telescopically extendable members configured to slide relative to each other (FIGS. 3-4, description).  
With Respect to Claim 5  
The roof rack of claim 1, wherein the at least two cross bars are arrangeable transversely across the roof of the automobile between opposing roof attachments (FIG. 1).  
With Respect to Claim 6  
The roof rack of claim 1, wherein the at least two cross bars are joined via at least one longitudinally arrangeable support member (81).  
With Respect to Claim 7  
The roof rack of claim 1, wherein the pivot is provided in a member of each cross bar that would overhang the side of the automobile when in the extended configuration (FIGS. 1 and 3-4, noting that the pivot is in 51 to the extent claimed, as well as in/formed as part of 22).  
With Respect to Claim 8  
The roof rack of claim 7, wherein the pivot is provided in the same member (52) of each cross bar that the mounting rack is mounted to.  
With Respect to Claim 10  
The roof rack of claim 1, wherein the roof rack comprises a handle (either brace 81 or rod 83 is a handle to the extent claimed) that is operable to move the mounting rack between the first, second and third positions.  
Alternately, Mercurio discloses forming a similar telescopically extendable member with a ground engaging portion with a transverse member (56), and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to add such a transverse member to the telescoping ground engaging members of the combination, in order to better secure the parts together, to allow for simultaneous extension and retraction of the ground engaging structure (i.e. because the transverse member connects them, moving one will move the other, and so it is not necessary to separately extend each), to provide a larger ground engaging surface for greater stability, and/or as a mere substitution of one art known telescopic ground engagement structure for another. With this combination, the transverse member (56) is a ground engaging portion and a handle as claimed. 
With Respect to Claim 11  
The roof rack of claim 10, wherein the handle (83; alternately 56) is telescopically extendable from the mounting rack (noting that the rack is attached to 87 and 81 telescopically extends from 86; alternately 56 telescopes via the perpendicular telescoping member per Simms and/or Mercurio).  
With Respect to Claim 12  
The roof rack of claim 10, wherein the handle (56) defines the ground engaging portion when the mounting rack is in the third position (per Mercurio).  
With Respect to Claim 13  
The roof rack of claim 10, wherein a portion of the handle is lowerable (it is lowerable at least as it is lowered when the structure pivots).  
With Respect to Claim 14  
The roof rack of claim 1, wherein the roof rack comprises a lock (24, 27) for preventing the at least two cross bars from extending into the extended configuration.  
Alternately, although Examiner maintains that the cotter pins and openings are a lock to the extent claimed, Examiner takes official notice that it is known in the art to use locks to secure objects in position, and so it would have been obvious to replace the cotter pins/locks with other art known locking structures (e.g. padlock, key operated latch) in order to more securely lock the structure in position and/or as a mere substitution of one art known positional securement mechanism for another.
With Respect to Claim 16  
The roof rack of claim 14, wherein the lock is configured to visually indicate whether the cross bars are locked (i.e. the user can visually see the portions of the cotter pin extending out of the openings, see e.g. FIG. 8).  
With Respect to Claim 17  
The roof rack of claim 1, wherein the mounting rack is configured to receive one or more articles independently selected from the group consisting of: bicycles, kayaks, canoes, boats, skis, snowboards, jerry cans, gas cylinders and luggage (at least boats).  
With Respect to Claim 18  

With Respect to Claim 19  
A method for loading articles onto a roof rack, the roof rack comprising: a plurality of roof attachments that attach the roof rack to a roof of an automobile; at least two cross bars arranged across the roof of the automobile, each cross bar comprising a plurality of members configured to move relative to each other such that the cross bar is extendable into an extended configuration in which a portion of the cross bar would overhang a side of the automobile; a mounting rack configured to receive articles on an upper portion thereof, the mounting rack being mounted to the at least two cross bars in a spaced relationship thereto, whereby extending the at least two cross bars into the extended configuration moves the mounting rack between a first position where the mounting rack overlies the roof of the automobile and a second position where the mounting rack overhangs the side of the automobile, wherein the mounting rack is mounted to a member of the at least two cross bars which is the last to move into a position overhanging the side of the automobile; a pivot that is not operable until the mounting rack is in the second position, the mounting rack being pivotable between the second position and a third position where the mounting rack is adjacent the side of the automobile with the upper portion facing away from the side of the automobile for loading or unloading of the articles; and a ground engaging portion configured to engage the ground when the mounting rack is in the third position (see the rejection of claim 1 above for details of how this structure is taught), the method comprising: if not already, 
	Alternately, although Examiner maintains that carrying the articles to the front or rear and carrying them over the rack to load onto it is sufficient to meet the limitation of carrying the articles to the side of the automobile, it would have been obvious to one of ordinary skill in the art before the filing date of this application to carry the articles to the side of the vehicle and load from there, as the rack can only be accessed from the front, rear, or side of the vehicle and so carrying it to the side to load from there is obvious to try as a mere selection from a limited number of art known alternatives.
With Respect to Claim 20  
The method of claim 19, wherein the roof rack includes a lock (see the rejection of claim 14 above for details) for preventing the at least two cross bars from extending into the extended configuration; and the method further comprising: locking the roof rack in the first position.
Claim 9 is rejected under 35 U.S.C. 102(1)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent #3,460,694 to Simms (Simms) in view of U.S. Patent .
With Respect to Claim 9  
The roof rack of claim 1, but does not disclose wherein the pivot comprises a release mechanism which must be released before the mounting rack can pivot between the second and third positions.  
	However, Reisman discloses the use of a release mechanism (93) which must be released before the mounting rack can pivot between the second and third positions (Col. 10 lines 19-27, i.e. it retains the rack in the second position and must be released in order to lower it to the third position).
	It would have been obvious to one of ordinary skill in the art, given the disclosure of Reisman of the desirability of providing a locking mechanism to lock a similar rack in the deployed position and assist in lowering it into the fully deployed position, to add a release mechanism to the rack of the combination for the same purpose. For clarity, the combination is considered to encompass either a release mechanism like the particular example given by Reisman (e.g. a retractable piston assembly) or any other suitable art known release mechanism (e.g. spring plungers, pins, a movable bar) for this purpose. It is noted that Reisman also discloses the use of spring biased plungers to secure the carrier at varied angular positions between the second and third positions and shows stops to limit pivotal movement of the structure (see FIG. 10). 
Claims 14-15 are rejected under 35 U.S.C. 102(1)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent #3,460,694 to Simms (Simms) in view of U.S. Patent #10,059,273 to Mercurio (Mercurio), either alone or also in view of U.S. Patent #9,174,585 to Noonan (Noonan) as applied to claim 1 above, and further in view of U.S. Patent #7,815,083 to Clausen (Clausen) and/or U.S. Patent #6,802,537 to Tolfsen (Tolfsen).
With Respect to Claims 14-16  
As to claim 15, the roof rack of claim 14, but does not disclose wherein the lock is a lever that is moveable between open and closed positions.  
However, Clausen discloses using a lever (30) to actuate a locking pin (28) passing through aligned openings to secure two parts together and prevent relative movement as part of an adjustment mechanism; Tolfsen discloses using a lever (24) to actuate a locking pin (23) passing through aligned openings in a pair of telescoping members (22, 15) in order to lock the members to prevent telescoping or release the lock to allow telescopic movement.
It would have been obvious to one of ordinary skill in the art, given the disclosure of Clausen and/or Tolfsen, to replace the cotter pin locking mechanism with a lever actuated pin to move the lock/pin between open and closed positions, in order to allow for easier operation of the lock, to avoid potential loss of the lock/pin (i.e. the cotter pin is not secure to the vehicle once removed, while the lever is), for any other benefits of the lever actuation (e.g. greater mechanical advantage in operation, locating the actuator in a more convenient location as the lever can extend and include a handle in easier reach than the openings), and/or as a mere substitution of one art known actuator (manual removal) for another (lever actuation).
	As to claims 14 and 16, this is presented as an alternative rejection of that claim as all of its limitations are similarly met by the combination.
Response to Arguments
Applicant’s arguments, filed 12/4/2020, have been fully considered and are persuasive. Specifically, the argument that Reisman does not disclose that the mounting rack is mounted to a member of the at least two crossbars which is the last to move into a position overhanging the side of the automobile.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Simms, Mercurio, Noonan, Clausen, and Tolfsen.
Examiner notes other arguments related to Reisman. However, as Reisman is no longer used in this rejection and the rejections are withdrawn on other grounds, these other arguments are moot, and so Examiner declines to address such arguments further. Examiner notes that a mere lack of response to such moot arguments should not be taken as agreement or acquiescence as to such arguments, and they will be addressed if necessary in the future.
Conclusion
Because this office action contains new grounds of rejection not necessitated by Applicant’s amendment, this action is NON-FINAL.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.